DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see the Remarks filed July 19, 2022, with respect to the 35 U.S.C. 103 rejections of Claims 1-11 and 13-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-11 and 13-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-11 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The above mentioned claims have been placed in condition for allowance due to the inclusion of a novel method and system for reading data from a multi-bank memory. The prior art references teach various methods and system for accessing data within a multi-bank memory, but nowhere does any of the prior art disclose a method or system for reading data from a multi-bank memory which includes at least two word lines and a plurality of read word selectors, each word line storing multiple words and each word comprising multiple bytes, where each read word selector is coupled to a corresponding word in each word line and is configured to select a byte of the corresponding word of a selected word line based on a byte select signal, as disclosed in Applicant’s Independent Claims 1, 11 and 21, particularly with regard to the newly amended claim limitations which recite, “each value of the byte select signal is mapped to a different byte of each corresponding word in the selected word line.”
The fact that the independent claims of the instant application disclose novel subject matter not taught by the prior art, and not obvious in view of any combination of the prior art, has placed the aforementioned claims in condition for allowance.
The corresponding dependent Claims 2-10 and 13-20 further limit independent Claims 1 and 11, and thus are allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Chen et al. (US PGPUB 2019/0065151) discloses a memory device that includes a plurality of subarrays of memory cells, wherein each memory cell in the array of memory cells is a byte-addressable write-in-place three dimensional crosspoint memory cell .
Mitani et al. (US PGPUB 2005/0057995) discloses a multi-level semiconductor memory device for storing multi-level data, wherein data writing and reading can be performed in a byte unit for 16-bit words in accordance with the byte selection signals.
However, neither Chen nor Mitani teaches a multi-bank memory which enables byte-data to be accessed in the same manner as described by Applicant’s Independent Claims, particularly with regard to the limitation which recites “each read word selector is configured to select a byte of the corresponding word of a selected word line based on a byte select signal, each value of the byte select signal is mapped to a different byte of each corresponding word in the selected word line”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702. The examiner can normally be reached Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J SIMONETTI/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        August 5, 2022